Judgment of conviction and order, rendered on January 23, 1956, resentencing defendant unanimously vacated on the ground that, in the absence of both defendant and his attorney, there was no authority to alter the judgment and sentence rendered and imposed July 30, 1954 (Code Grim. Pro., §§ 356, 473), and the action is remitted to the Court of General Sessions for resentencing or such other proceedings which may be appropriate. Concur — Breitel, J. P., Rabin, Cox, Frank and Bastow, JJ. [See ante, p. 402.]